Case 2:20-cv-02930-RGK-SK Document 20 Filed 07/23/20 Page1iof1 Page ID #:62

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:20-cv-02930-RGK-SK Date July 23, 2020

 

 

Title ELIZABETH TICATO v. VELOCITY INVESTMENTS, LLC

 

 

Present: The Honorable R.GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 

 

Sharon L. Williams (not present) Not Reported N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiff: Attorneys Present for Defendants:
Not Present Not Present
Proceedings: (IN CHAMBERS) Amended Order Re: Plaintiff's Response to OSC (DE

18); Amended OSC re: Untimely Answer

On July 22, 2020, the Court issued an Order Re: Plaintiff's Response to OSC; OSC re: Untimely
Answer. (DE 19.) The July 22 Order contained an error. Therefore, the Court hereby amends the July 22
Order as follows:

On July 17, 2020, the Court issued an OSC re Lack of Prosecution as to Defendants Velocity
Investments and Mandarich Law Group. On July 21, 2020, Plaintiff filed a timely response as to
Mandarich Law Group, and Velocity Investments filed an Answer. Upon review of the filings, the
Court hereby orders:

(1) The action against Mandarich Law Group will be dismissed for lack of prosecution unless one
of the following is filed no later than July 28, 2020: (1) Mandarich’s Answer to the First
Amended Complaint; (2) Notice of Voluntary Dismissal of Mandarich; or (3) Request for Entry
of Default as to Mandarich.

(2) Defendant Velocity Investments’ Answer was due on June 22, 2020. Velocity did not file its
Answer until July 21, 2020. Velocity Investments is ordered to show cause in writing why its
Answer should not be stricken as untimely. The response shall be filed no later than July 25,
2020, and limited to three (3) pages in length.

IT IS SO ORDERED.

 

Initials of Preparer

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 1
